COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-10-00296-CV


STEVEN JEFFREY JOHNSON                                           APPELLANT

                                       V.

MICHELE JEAN JOHNSON                                              APPELLEE


                                   ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                MEMORANDUM OPINION1 AND ORDER

                                   ------------

      On October 10, 2011, upon notification that appellee Michele Jean Brandt

(formerly Johnson) had filed a petition for bankruptcy on June 17, 2011, we

stayed the issuance of mandate in this case and withdrew our opinion and

judgment of August 4, 2011, which was rendered void by the bankruptcy filing.

See Tex. R. App. P. 8.2.

      On March 10, 2015, appellant Steven Jeffrey Johnson filed a motion to

reinstate and dismiss his appeal after appellee received a discharge in

      1
       See Tex. R. App. P. 47.4.
bankruptcy on February 26, 2015.2 The granting of the discharge ended the

automatic stay.   See 11 U.S.C.A. § 362(a)(1), (c)(2)(C) (West 2004 & Supp.

2014).

      Therefore, we order the appeal reinstated, and pursuant to appellant’s

motion, we dismiss the appeal. See Tex. R. App. P. 8.3(a), 42.1(a). Appellant

shall bear all costs of the appeal. See Tex. R. App. P. 42.1(d).



                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DELIVERED: March 26, 2015




      2
      In his motion, appellant also requests that we withdraw our August 4,
2011 opinion, but as noted above, this was previously accomplished in our
October 10, 2011 order staying the case.
                                       2